









Exhibit 10.1


FIFTH AMENDMENT TO LEASE


THIS FIFTH AMENDMENT TO LEASE (this "Amendment") is entered into as of the 18th
day of September, 2019, by and between NP PARK 288 LLC, a Delaware limited
liability company ("Landlord") and SHARPS COMPLIANCE INC. OF TEXAS, a Texas
corporation ("Tenant").


WHEREAS, Landlord, as a successor-in-interest to Park 288 Industrial, L.L.C., a
Texas limited liability company, and Tenant are parties to that certain Lease
Agreement dated as of January 30, 2009 (the "Lease Agreement") covering space in
the building located at 2730 Reed Road, Houston, Texas 77051 (the "Building"),
as more particularly described therein;


WHEREAS, the Lease Agreement has been previously amended by that certain First
Amendment to Lease dated as of May 27, 2009, that certain Second Amendment to
Lease dated effective as of June 16, 2009, that certain Third Amendment to Lease
dated as of January 25, 2010, and that certain Fourth Amendment to Lease dated
as of June, 2014 (the Lease Agreement, as amended, the "Lease"), whereby Tenant
currently leases from Landlord the entire rentable area in the Building,
containing approximately 131,406 square feet (the "Leased Premises");


WHEREAS, the term of the Lease currently expires on August 31, 2020, and Tenant
desires to extend the term of the Lease to expire on December 31, 2025;


WHEREAS, subject to the terms and conditions set forth below, Landlord has
agreed to extend the term of the Lease as set forth herein; and


WHEREAS, Landlord and Tenant desire to amend the Lease to reflect their
agreements as to the terms and conditions governing the extension of the term of
the Lease.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
between the parties herein contained, Landlord and Tenant hereby agree as
follows:


1.    Lease Term. The term of the Lease is hereby extended to expire on December
31, 2025, unless sooner terminated in accordance with the terms of the Lease.


2.    Base Rent. From and after the date hereof and continuing through December
31, 2019, Tenant shall continue to pay Base Rent with respect to the Leased
Premises in accordance with the terms of the Lease. Commencing January 1, 2020,
Tenant shall pay Base Rent for the Leased Premises as follows:


Period
Annual Base Rent
Monthly Installments of Base Rent
1/1/20 – 12/31/20
$559,789.56
$46,649.13
1/1/21 – 12/31/21
$568,186.40
$47,348.87
1/1/22 – 12/31/22
$576,709.20
$48,059.10
1/1/23 – 12/31/23
$585,359.88
$48,779.99
1/1/24 – 12/31/24
$594,140.28
$49,511.69
1/1/25 – 12/31/25
$603,052.44
$50,254.37



All such Base Rent shall be payable in accordance with the terms of the Lease.


3.     Building Costs. Tenant shall continue to pay Tenant's Pro Rata Share of
Real Estate Taxes, Common Area Maintenance Costs, and Building Insurance Costs
in accordance with the terms of the Lease. For purposes of calculating


1



--------------------------------------------------------------------------------





Tenant's Pro Rata Share of Common Area Maintenance Costs, commencing on January
1, 2021, the Controllable Maintenance Costs (hereinafter defined) shall not
increase by more than 5% per calendar year on a compounding and cumulative basis
over the course of the remaining term of the Lease, as extended hereby. In other
words, Controllable Maintenance Costs for calendar year 2021 shall not exceed
105% of the Controllable Maintenance Costs for calendar year 2020, and
Controllable Maintenance Costs for calendar year 2022, shall not exceed 105% of
the limit on Controllable Operating Expenses for calendar year 2021, etc. By way
of illustration, if Controllable Maintenance Costs were $1.00 per square foot
for calendar year 2020, then Controllable Maintenance Costs for calendar year
2021 shall not exceed $1.05 per square foot, and Controllable Operating Expenses
for calendar year 2022 shall not exceed $1.1025 per square foot. "Controllable
Maintenance Costs" shall mean all Common Area Maintenance Costs exclusive of (i)
the cost of wages and salaries to the extent of increases in minimum wage
required by federal or state law or to the extent of increases required by a
collective bargaining agreement, (ii) the cost of utilities, (iii) fees for
management services (not to exceed 3% of Landlord's gross revenue from the
Project as set forth in Section 7(b) of the Lease Agreement), (iv) the cost of
snow and ice removal, and (v) costs to comply with governmental requirements.


4.    Acceptance of Leased Premises. Tenant acknowledges that Tenant currently
occupies the Leased Premises and hereby accepts the Leased Premises, the
Building and the Project in "as is" condition without relying upon any
representation or warranty (express or implied) of Landlord or any
representative of Landlord. Landlord shall not be required to perform any
leasehold improvements or, except as provided in Section 5 below, provide any
improvement allowance in connection with this Amendment.


5.     Construction Allowance. Landlord shall provide an allowance of up to
$82,200.00 (the "Construction Allowance") toward the cost of Landlord-approved
leasehold improvements and related permitting and architectural fees incurred by
Tenant in connection with improvements to be performed by Tenant in the Leased
Premises. Landlord shall reimburse Tenant for such costs (up to the amount of
the Construction Allowance) within thirty (30) days after Landlord's receipt of
receipted bills covering all labor and materials expended and used in the
leasehold improvements and full and final waivers of lien from all contractors
and subcontractors performing any work in connection therewith. Any portion of
the Construction Allowance for which Tenant has not requested reimbursement
prior to the date that is six (6) months after the date of this Amendment shall
be the sole property of Landlord, and Tenant shall not be entitled to any
credit, payment or abatement on account thereof. Any construction, alterations
or improvements to the Leased Premises shall be performed by Tenant at its sole
cost and expense (subject to reimbursement through the Construction Allowance as
described above) and shall be governed in all respects by the terms of the
Lease, including without limitation Section 12 of the Lease Agreement.
Notwithstanding anything herein to the contrary, Landlord shall not be obligated
to disburse any portion of the Construction Allowance during the continuance of
an uncured default by Tenant under the Lease, as amended, and Landlord's
obligation to disburse shall only resume when and if such default is cured.
Landlord hereby approves of the improvements described in the Estimate prepared
by Texas Comfort Systems LLC dated August 13, 2019, attached hereto as Exhibit
A.


6.    Renewal Option. The right to extend the term of the Lease set forth in
Section I of Addendum I to the Lease Agreement is hereby deleted in its entirety
and is of no further force or effect, and Tenant shall have no further rights or
options to renew or extend the term of the Lease, as extended hereby.


7.    Landlord's Notice Addresses. Landlord's addresses for notices under the
Lease are hereby amended in their entireties to the following:


NP Park 288 LLC
c/o AEW Capital Management, L.P.
2 Seaport Lane
Boston, Massachusetts 02210
Attention: Asset Manager




2



--------------------------------------------------------------------------------





With a copy to:


NP Park 288 LLC
c/o Transwestern
1900 West Loop South, Suite 1300
Houston, Texas 77027
Attention: Property Manager


or such other name and address as Landlord shall, from time to time, designate.


8.    Brokers. Tenant warrants that it has had no dealings with any real estate
broker or agent in connection with the negotiation of this Amendment other than
Jones Lang LaSalle ("Tenant's Broker") and Transwestern ("Landlord's Broker")
and that it knows of no other real estate brokers or agents who are or might be
entitled to a commission in connection with this Amendment. Landlord agrees to
pay a commission to Tenant's Broker and Landlord's Broker in connection with
this Amendment pursuant to separate written agreements entered into between
Landlord and such brokers. Tenant agrees to indemnify and hold Landlord harmless
from and against any liability or claim arising with respect to any brokers or
agents other than Tenant's Broker claiming a commission by, through, or under
Tenant in connection with this Amendment.


9.    Defined Terms. All terms not otherwise defined herein shall have the same
meaning assigned to them in the Lease.


10.    Authority. Tenant and each person signing this Amendment on behalf of
Tenant represents to Landlord as follows: (i) Tenant is duly formed and validly
existing under the laws of the State of Texas, (ii) Tenant has and is qualified
to do business in Texas, (iii) Tenant has the full right and authority to enter
into this Amendment, and (iv) each person signing on behalf of Tenant was and
continues to be authorized to do so.


11.    Estoppel. Tenant hereby represents, warrants and agrees that: (i) there
exists no breach, default or event of default by Landlord under the Lease, or
any event or condition which, with the giving of notice or passage of time or
both, would constitute a breach, default or event of default by Landlord under
the Lease; (ii) the Lease continues to be a legal, valid and binding agreement
and obligation of Tenant; and (iii) Tenant has no current offset or defense to
its performance or obligations under the Lease. Tenant hereby waives and
releases all demands, charges, claims, accounts or causes of action of any
nature against Landlord or Landlord's employees or agents, including without
limitation, both known and unknown demands, charges, claims, accounts, and
causes of action that have previously arisen out of or in connection with the
Lease.


12.    Severability. A determination that any provision of this Amendment is
unenforceable or invalid shall not affect the enforceability or validity of any
other provision hereof and any determination that the application of any
provision of this Amendment to any person or circumstance is illegal or
unenforceable shall not affect the enforceability or validity of such provision
as it may apply to any other persons or circumstances.


13.    Section Headings. The section headings contained in this Amendment are
for convenience only and shall in no way enlarge or limit the scope or meaning
of the various and several sections hereof.


14.    No Representations. Landlord and Landlord's agents have made no
representations or promises, express or implied, in connection with this
Amendment except as expressly set forth herein or in the Lease and Tenant has
not relied on any representations except as expressly set forth herein or in the
Lease.


15.    Ratification of Lease. Except as amended hereby, the Lease shall remain
in full force and effect in accordance with its terms and is hereby ratified. In
the event of a conflict between the Lease and this Amendment, this Amendment
shall control.


16.    Entire Agreement. This Amendment, together with the Lease, contains all
of the agreements of the parties hereto with respect to any matter covered or
mentioned in this Amendment or the Lease, and no prior agreement, understanding
or representation pertaining to any such matter shall be effective for any
purpose.


3



--------------------------------------------------------------------------------







17.    Governing Law. This Amendment shall be governed by the laws of the State
of Texas.


18.    Successors and Assigns. The terms and provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.


19.    Submission of Amendment Not Offer. The submission by Landlord to Tenant
of this Amendment for Tenant's consideration shall have no binding force or
effect, shall not constitute an option, and shall not confer any rights upon
Tenant or impose any obligations upon Landlord irrespective of any reliance
thereon, change of position or partial performance. This Amendment is effective
and binding on Landlord only upon the execution and delivery of this Amendment
by Landlord, Tenant and Guarantor.


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.


LANDLORD:


NP PARK 288 LLC, a Delaware limited liability company






By: /s/Alison L. Husid
Name: Alison L. Husid
Title: Authorized Signatory






TENANT:


SHARPS COMPLIANCE INC. OF TEXAS,
a Texas corporation






By: /s/Diana P. Diaz
Name: Diana P. Diaz
Title: Vice President and Chief Financial Officer






[Consent of Guarantor on Following Page]


4



--------------------------------------------------------------------------------







CONSENT OF GUARANTOR
The undersigned, as the Guarantor (herein so called) under that certain
Continuing Lease Guaranty dated of even date with the Lease (the "Guaranty"),
hereby consents to and joins in the foregoing Amendment and hereby declares to
and agrees with Landlord that (i) all of the obligations of the Guarantor under
the Guaranty shall include the obligations of Tenant under the above Amendment,
(ii) the obligations of Guarantor shall not be impaired or otherwise adversely
affected by said Amendment, and (iii) the Guaranty is hereby ratified and
confirmed in all respects.


Executed as of the date of the above Amendment.


GUARANTOR:


SHARPS COMPLIANCE CORP., a Delaware corporation






By: /s/Diana P. Diaz
Name: Diana P. Diaz
Title: Vice President and Chief Financial Officer




5

